        Case 1:09-cr-00581-WHP Document 1033 Filed 06/08/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     June 8, 2020

BY ECF

The Honorable William H. Pauley, III
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl St. Room 1920
New York, New York 10007

       Re:         United States v. Paul M. Daugerdas, 09 Cr. 581 (WHP)

Dear Judge Pauley:

         The Government respectfully submits this joint letter to update the Court on the status of
discovery and to request an adjournment of the parties’ deadlines for completing depositions in
the above-referenced ancillary proceeding concerning Eleanor Daugerdas. Consistent with the
Court’s March 23, 2020 scheduling order, the parties exchanged discovery demands and
interrogatories on April 30, 2020. However, as a result of the COVID-19 pandemic, the parties
have been unable to produce the required responses and do not anticipate being able to do so for
at least another 30 days and perhaps longer. Accordingly, the parties do not anticipate being able
to take depositions before the July 31, 2020 deadline for completion of depositions, and
respectfully request the Court adjourn that deadline for a period of 60 days to a date in late
September 2020.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney for the
                                                     Southern District of New York


                                              By:    ___________________________a
                                                     Kiersten A. Fletcher
                                                     Assistant United States Attorney
                                                     (212) 637-2238


cc:    Counsel (by ECF)
